 In the Matter of WESTINGHOUSE ELECTRIC & MANUFACTURING COM-PANY, LAMP DIVISION, AT TRENTON, NEW JERSEY,andUNITEDELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA, AFFILIATEDWITH THE C. I. O.Case No. R-2,5410-Decided June 3, 1941Jurisdiction:incandescent lamp manufacturing industry.Investigation and Certification of Representatives:existence of question: stip-ulated that Company refused to accord union recognition until it is certifiedby the Board ; election necessary.Unit Appropriate for Collective Bargaining:all employees at the Company'splant in Trenton, New Jersey, exclusive of foremen, assistant foremen, super-visory employees, office and clerical employees, engineers, assistant engineers,and technical employees ; watchmen included although Company requests theirexclusion since they have all been admitted to membership in the union.Mr. C. A. Reinwald,of New York City, for the Company.Mr. Samuel L. Roth,bard,of Newark, N. J., for the United.llir.Frederic B. Parkes, 2nd,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 20, 1941, United Electrical, Radio & Machine Workersof America, affiliated with the C. I. 0., herein called the United, filedwith the Regional Director for the Fourth Region (Philadelphia,Pennsylvania) a petition alleging that a question affecting commercehad arisen concerning the representation of employees of Westing-house Electric & Manufacturing Company, Lamp Division, Trenton,New Jersey, herein called the Company, and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On April 11, 1941, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.32 N. L. It. B., No. 60.274 WESTINGHOUSE ELEICTRIC & MANUFACTURING Co.275On April 30; 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the United.Pursuant to notice, a hearing was held on May 9, 1941, at Trenton,New Jersey, before Jack Davis, the Trial Examiner duly designatedby the Chief Trial Examiner.The Company and the United wererepresented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made variousrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYWestinghouse Electric & Manufacturing Company, a Pennsylvaniacorporation, is engaged in the manufacture and sale of incandescentlamps at Trenton, New Jersey.The principal raw materials usedby the Company include glass bulbs, tubing, packing material, copper,nickel, tungsten, wire, glass, and other related articles.During thepast year more than 50 per cent of the raw materials used by theCompany at its Trenton, New Jersey, plant, were shipped to it frompoints outside the State of New Jersey.During the same period theCompany manufactured and sold finished products valued' at approxi-mately $3,200,000, of which more than 90 per cent were sold andshipped to points outside the State of New Jersey.The Companyemploys "approximately 488 employees at its Trenton plant.H. THEORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of America is a labororganization affiliated with the Congress of Industrial Organizations,admitting employees of the Company to membership.HI. THE QUESTION CONCERNING REPRESENTATIONThe Company and the United stipulated that prior to the hearingthe United requested the Company to recognize it as exclusive bargain-ing representative of the Company's employees at the Trenton plant.The Company refused to grant such recognition until the United hadbeen certified, by theBoard.A statement of the Regional Directorintroduced in evidence at the hearing shows that the Unitedrepresents448692-42-vol. 32-19 276DECISIONSOF NATIONALLABOR RELATIONS BOARDa substantial number of employeesin the unitfound below ' to, beappropriate.'We find that a questionhas arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Company-described in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States and,tends to lead to labor disputes -burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe United contends that all employees at the Company's plantinTrenton, New Jersey, exclusive of foremen, assistant foremen,supervisory employees, office and clerical employees, engineers, assist-ant, engineers; and technical employees, constitute a unit appropriatefor the purposes of, collective bargaining.The Company agrees that the unit sought, by the United is appro-priate.However, the Company requests the exclusion of five watch-'men whom :the United would include in the appropriate unit.Thewatchmen have all been admitted to membership in the United.Weshall' include them in the unit.2We find that all employees at the Company's plant in Trenton, NevaJersey, exclusive of foremen, assistant foremen, supervisory em-ployees, office and clerical employees, engineers, assistant engineers,and technical employees, constitute a ,unit appropriate for the pur-poses of collective bargaining and that said unit will insure toemployees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuate thepolicies of the Act.-VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning representa-tion can best be resolved by, and we shall accordingly direct, anelection by secret ballot.We shall direct that the employees of the'The United filed 227 authorization cardsdated betweenJanuary 1940 and April 1941with the Regional Director, who found that all cards bore genuine signatures,209 being onthe pay roll of march 8,1941.There are approximately 400 employees in the appropriate'unit.''2SeeMatter of Birmingham Tank Company,Division of Ingalls Iron Worls Company,,Iric:'andInternationalAssociationof Bridge,Structural and OrnamentalIronWorkers,Shopmen'sLocalNo519,25 N L R B, 1306;Matter of Agwtlines,IncandBrothe)-hoodof Railway and Steamship Clerks, Freight Handlers, Express and Station Employees,12 N. L.R. B. 366. WESTINGHOUSE ELECTRIC & MANUFACTURING CO.277Company eligible to vote in the election shall be those in the appro-priate unit who were employed during the pay-roll period immediatelypreceding the date of the Direction of Election herein, subject tosuch limitations and additions as are set forth in the Direction.Upon the basis o£ the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Westinghouse Electric & ManufacturingCompany, Lamp Division, Trenton, New Jersey, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.. ^:. '2.All employees at the Company's plant in Trenton, New Jersey,exclusive of foremen, assistant foremen, supervisory- employees, .officeand clerical employees, engineers, assistant engineers, and technicalemployees, constitute a unit appropriate for the purposes-ofcoll(ctivebargaining within the meaning of Section 9 (b) of the Act:DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsNational Labor' Relations Board Rules and Regulations-Series 2, asamended, it is herebyDIRECTED that; as part'of the investigation authorized by the Boardto ascertain tepresentatives for the purpose of collective bargainingwithWestinghouse Electric &,Manufacturing Company, Lamp. Di-vision,Trenton, New' Jersey, an election by secret ballot- 'shalL beconducted as early as possible but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fourth Region, acting in this matteras agent for the National Labor Relations Board and subject to ArticleIII, Section 9, of said Rules and Regulations, among all employees of-the Company at its Trenton, New Jersey, plant, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during such pay-rollperiod because they were ill or on vacation or in the active militaryservice or training of the United States or temporarily laid off, butexcluding foremen, assistant foremen, supervisory employees, officeand clerical employees; engineers, assistant engineers, and technicalemployees, and employees who have since quit or been discharged forcause, to determine whether or not they desire to be - represented : byUnited Electrical, Radio -& Machine Workers of America, affiliatedwith the Congress of Industrial Organizations, for the purposes ofcollective bargaining.